FILED
                            NOT FOR PUBLICATION                             OCT 27 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10611

               Plaintiff - Appellee,             D.C. No. 2:89-cr-00178-GMS

  v.
                                                 MEMORANDUM *
GARY PATRICK CALLAHAN,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     G. Murray Snow, District Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Gary Patrick Callahan appeals from the district court’s order denying his

18 U.S.C. § 3582(c)(2) motion for reduction of sentence. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

       Callahan contends that he is entitled to a sentence reduction based on

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Amendment 739 to the Sentencing Guidelines, which amended U.S.S.G. § 5H1.11

to allow a sentencing court to consider whether a defendant’s military service is

relevant in determining whether a departure is warranted. See U.S.S.G., Appendix

C, Amendment 739 (2010). This claim lacks merit because Amendment 739 did

not alter Callahan’s applicable sentencing range, therefore his sentence is not

“based on a sentencing range that has subsequently been lowered by the

Sentencing Commission.” See United States v. Leniear, 574 F.3d 668, 673 (9th

Cir. 2009); 18 U.S.C. § 3582(c)(2). Moreover, a reduction in Callahan’s term of

imprisonment would not be “consistent with applicable policy statements issued by

the Sentencing Commission.” See Leniear, 574 F.3d 674; U.S.S.G. §1B1.10(a)(2).

      To the extent that Callahan raises additional claims to support his request for

a sentence reduction, those claims are not cognizable in a motion under 3582(c)(2).

      AFFIRMED.




                                          2                                       10-10611